             Case 4:20-cv-00873-LPR Document 10 Filed 10/21/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

MARTHELLA JOHNSON TRUST,
Guardian of Minor John Doe 1                                                                       PLAINTIFF

v.                                      Case No. 4:20-cv-00873-LPR

PATTY KUPFER, Campaign
Director/State Policy Director;
ARKANSAS DEPARTMENT OF LABOR                                                                     DEFENDANTS

                                                     ORDER

           Plaintiff Marthella Johnson Trust (“the Trust”), Guardian of Minor John Doe, paid the

requisite filing fee and filed this pro se complaint on July 30, 2020 seeking money damages for

violations of 42 U.S.C. §1983.1 The Trust has since filed an Amended Complaint2 alleging that

Minor John Doe’s photo was taken and used by Defendants without either his or his guardian’s

permission in promotional materials for a statewide minimum wage ballot campaign.

           Pending is Defendant Kupfer’s Motion to Dismiss for the unauthorized practice of law.3

The Motion is granted. A trust may not proceed pro se in federal court; nor may it be represented

by a non-lawyer.4 Even if the Guardian were to substitute her name for the Trust as Plaintiff, the

case would be dismissed because “non-attorney parents cannot litigate pro se on behalf of their

minor children.”5


1
    Complaint, Doc. 1.
2
    Amended Complaint, Doc. 4 at 4.
3
    Motion to Dismiss, Doc. 6.
4
 United States v. Mengedoht, 790 Fed. App’x 841 (8th Cir. 2020) (per curiam) (nonlawyer may not represent another
entity in federal court); Knoefler v. United Bank of Bismark, 20 F.3d 347, 348 (8th Cir. 1994) (same). See also United
States v. Lylalele, Inc., 221 F.3d 1345 (8th Cir. 2000) (unpublished) (citing Knoefler and noting that “corporations
and trusts cannot appear in a federal court without legal representation.”).
5
  Crozier v. Westside Cmty. Sch. Dist., ___ F.3d ___, ___ (8th Cir. 2020), 2020 WL 5223512, at 3 (per curiam). To
the extent the Guardian is seeking relief on behalf of herself, she has no standing because “parents lack standing to
bring individual claims under § 1983 based solely upon deprivation of a child’s constitutional rights.” Crozier v.
Westside Cmty. Sch. Dist., No. 8:18CV438, 2018 WL 5298744, at *2 (D. Neb. Oct. 25, 2018) (internal quotation
              Case 4:20-cv-00873-LPR Document 10 Filed 10/21/20 Page 2 of 2




         IT IS THEREFORE ORDERED that:

         1.       Defendant Kupfer’s Motion to Dismiss, Doc. 6, is GRANTED.

         2.       The Complaint is DISMISSED without prejudice.

         Dated, this 21st day of October, 2020.



                                                      _______________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE




marks and citation omitted) (collecting cases).

                                                  2
